             Case 3:21-cv-00077 Document 1 Filed 03/26/21 Page 1 of 2




               IN THE DISTRICT COURT OF EL PASO COUNTY, TEXAS
                            120TH JUDICIAL DISTRICT

VICTOR ORDONEZ                               §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §      Cause No. 2021DCV0107
                                             §
CALVIN KEITH AUSBY, and                      §
CAROLINA CARGO FREIGHT                       §
EXPEDITERS, LLC,                             §
                                             §
       Defendants.                           §

                                   NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, CALVIN KEITH AUSBY and CAROLINA CARGO FREIGHT

EXPEDITERS, LLC Defendants herein and file this, its Notice of Removal, and would

respectfully show the Court as follows:

       Please take notice that on March 26, 2020, Defendants removed the above-captioned

action to the United States District Court for the Western Division of Texas, El Paso Division

thereby removing this cause to United States District Court. A file-stamped copy of that Notice is

attached hereto and incorporated herein for all purposes. This Court is respectfully requested to

proceed no further in this action unless and until such time as the action may be remanded by

order of the United States District Court.
             Case 3:21-cv-00077 Document 1 Filed 03/26/21 Page 2 of 2




                                             Respectfully submitted,

                                             Ray, Peña, McChristian, PC
                                             5822 Cromo Drive
                                             El Paso, Texas 79912
                                             (915) 832-7220 Phone
                                             (915) 832-7333 Facsimile

Date: March 26, 2021                  By:    /s/ Daniel H. Hernandez
                                             DANIEL H. HERNANDEZ
                                             State Bar No. 09515685
                                             dhernandez@raylaw.com
                                             Attorneys for Defendants



                                CERTIFICATE OF SERVICE

       I hereby certify that on the date indicated above a copy of the foregoing was served on all
counsel of record via the CM/ECF filing system.

                                             /s/ Daniel H. Hernandez
                                             Daniel H. Hernandez
